DETAILED ACTION
	1.	This action is in response to the amendment filed on 8/4/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 10, 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no disclosure in the specification as originally filed to indicate possession of the following limitations:
In claim 10 (similar in claims 21 and 22) recites “wherein power from the power assembly is supplied to the motor segment and not the display segment when the segmented control circuit is in the high-power state”   
Examiner notes: Applicant’s Para. [0095] merely states “deactivation of one or more circuit components allows higher power to be delivered to the motor 1648”. 
This does not specifically state that the power assembly or source is supplied to the motor segment and not the display segment or the processor segment. The one or more circuit components do not mean the components include “the display segment” and/or “the processor segment”, since there are other circuit components are described in the specification. 
In claim 10 recites “wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state”
Examiner notes: Applicant’s Para. [0082] states “Sleep mode may comprise a low-power mode in which one or more of the circuit segments 1102a-1102g are deactivated or placed in a low-power state. For example, in one embodiment, the accelerometer 1122 remains active in sleep mode and the safety processor 1104 is placed into a low-power mode in which the safety processor 1104 monitors the accelerometer 1122, but otherwise does not perform any functions. The remaining circuit segments 1102b-1102g are powered off.”
This does not specifically state “the power assembly is supplied to the display segment. It appears that in low power mode the power assembly is supplied to the processor and all other segments are power off.

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 10 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 (similar in claims 21 and 22) recites “wherein power from the power assembly is supplied to the motor segment and not the display segment when the segmented control circuit is in the high-power state” 
It is unclear to how (in claims 10 and 21-22) the power assembly or source is supplied to the motor segment and not the displace segment when the segmented control circuit is in the high-power state.” 
In claim 10 recites the limitation and “wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state”. It is unclear to how “power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state.”
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Cabiri et al. (US 20150297824) and Nagashima et al. (US 20080007237).
Regarding claim 10: Yates et al. disclose a surgical instrument (i.e. figures 1 and 11-17), comprising: 
a power assembly (i.e. power assembly for instrument 10); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising a display (i.e. figures 57-58: 550); 
a motor (i.e. 65) configured to generate rotary motions, wherein the end effector (i.e. 12) is operably responsive to the motor (i.e. 65), and wherein said power assembly (i.e. figure 17) is configured to supply power to the motor (i.e. 65) (i.e. figure 17); 
a primary processor (i.e. processors of figures 11-17); and 
a segmented control circuit (i.e. circuit coupled to the processor) coupled to the primary processor (i.e. processors of figures 11-17), wherein the segmented control circuit comprises: 
a motor segment (i.e. circuit for motor) configured to control the operation of the motor (i.e. 65); 
a display segment (i.e. circuit for display) configured to control the display (i.e. 550); 
a capacitor (i.e. 328) coupled to the power assembly (i.e. figure 17), wherein the capacitor (i.e. 328) is configured to provide an additional voltage to the motor segment 
(i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) to place the segmented control circuit (i.e. circuit coupled to the processor) in a high-power state (i.e. during constant speed that operates the motor) when the motor is actuated (i.e. ¶ 86), wherein power from the power source (i.e. figure 17: battery 299) is supplied to the motor segment (i.e. circuit for motor such as 316 to the motor 65) and not the display segment when the segmented control circuit (i.e. circuit coupled to the processor) is in the high-power state (i.e. during constant speed the operates the motor and figure 17 show the battery 299 is provided directly to the motor segment 320, 316 when switch 322 is turn on. Therefore, the power source is only supplied to the motor segment not the display segment), 
 	but does not specifically disclose a first voltage regulator coupled to the capacitor, wherein the first voltage regulator is configured to provide a first operation voltage to the display segment to place the segmented control circuit in a low-power state when the motor is not being actuated, wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state, and wherein the first operational voltage is less than the additional voltage.  
Cabiri et al. discloses a system (i.e. figures 4-9) comprising a first voltage regulator (i.e. 940) coupled to the capacitor (i.e. 939), wherein the first voltage regulator (i.e. 940) is configured to provide a first operation voltage (i.e. voltage from 940) to the display segment (i.e. indicator 450) to place the segmented control circuit (i.e. 432) in a low-power state when the motor (i.e. 438) is not being actuated (i.e. ¶ 75 and 94-96), wherein the first operational voltage (i.e. voltage from 940) is less than the additional voltage (i.e. voltage from capacitor 939) (i.e. ¶ 132-134).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the system as disclose by Cabiri et al. to have a minimal voltage may be maintained in the integrated circuit by temporarily cutting off current to the inertial device to supply surges of voltage to the controller. Optionally voltage may be smoothed between said surges for example by adding capacitance and/or a current restrictor.
Nagashima et al. disclose a power supply (i.e. figure 2) wherein power from the power assembly (i.e. power source 20) is supplied to the display segment (i.e. 17) and not the electronic apparatus (i.e. 10) when the segmented control circuit (i.e. microcomputer 14) is in the low-power state (i.e. standby with the power turned-off) (i.e. ¶ 28).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Nagashima et al., to have power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state, because the circuit configuration is simple, and the conversion efficiency is high, therefore, low power consumption of the apparatus provided with the switching power supply can be achieved.

9.	Claims 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Cabiri et al. (US 20150297824) and Nagashima et al. (US 20080007237) and further in view of Pai (US 7202653).
Regarding claim 11: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose a second voltage regulator coupled to the first voltage regulator, wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the capacitor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration.  
 	Pai disclose a power supply comprising (i.e. figure 2) a second voltage regulator (i.e. 36) coupled to the first voltage regulator (i.e. 34), wherein the second voltage regulator is configured to provide a second operational voltage, wherein the second operational voltage is less than the first operational voltage, and wherein the capacitor, the first voltage regulator, and the second voltage regulator are coupled in a daisy chain configuration (i.e. see figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 12: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the power assembly is configured to provide a voltage of about 12 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts.   	
Pai disclose a power supply comprising (i.e. figure 2) the power assembly is configured to provide a voltage of about 12 volts, the first operating voltage comprises a voltage of about 5 volts, and the second operating voltage comprises a voltage of about 3.3 volts (i.e. see figure 2).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 14: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
 Pai disclose a power supply comprising (i.e. figure 3) an independent voltage regulator configured to generate a constant voltage for one or more critical circuit components.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 15: Yates et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose wherein one or more critical circuit components comprise a safety processor.  
 Pai disclose a power supply comprising (i.e. figure 2) wherein one or more critical circuit components comprise a safety processor.  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the power supply as disclose by Pai in order to provide a high efficiency power converter.
Regarding claim 16: Pai discloses the claimed invention except for the independent voltage regulator is configured to produce a voltage of 3.3V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to have modify the independent voltage regulator is configured to produce a voltage of 3.3V in order to provide a high efficiency power converter, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

10.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yates et al. (US 20090209979) in view of Cabiri et al. (US 20150297824).
Regarding claim 21: Yates et al. disclose a surgical instrument (i.e. figures 1-2 and 16-17), comprising: 
a power source (i.e. 299); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising (i.e. handle of 6) a processor (i.e. figures 15-16: processors 366 and/or processor for device 10) and a display (i.e. figures 57-58: 550), wherein the processor (i.e. figures 15-16: processors 366 and/or processor for device 10) is configured to control at least one handle function; 
a motor (i.e. 65) configured to generate rotary motions, wherein said end effector is operably responsive to said motor (i.e. 65), and wherein said power source (i.e. 65) is configured to supply power to said motor (i.e. 65) and said processor (i.e. see figure 16); and 
a segmented control circuit (i.e. circuit for controlling device 10), comprising: 
a motor segment (i.e. motor controller ¶ 55-57) configured to control the operation of the motor (i.e. 65); 
a display segment (i.e. segment operas the display) configured to control the display (i.e. figures 57-58: 550)
a processor segment (i.e. 362) configured to control the processor (i.e. 366); and 
a capacitor (i.e. figure 17: capacitor 328 of boost converter) coupled to the power source (i.e. 299), 
wherein the capacitor (i.e. figure 17: capacitor 328 of boost converter) is configured to provide additional voltage to the motor segment (i.e. motor controller ¶ 55-57 and 80, 86), 
a high-power state (i.e. during constant speed that operates the motor), wherein the capacitor (i.e. 328) provides the additional voltage to the motor segment (i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) when the motor is actuated to perform the at least one end effector function when the segmented control circuit (i.e. control circuit of the power handle) is in the high-power state (i.e. during constant speed that operates the motor) (i.e. ¶ 82-86).
wherein power is supply from the power source (i.e. figure 17: battery 299) is supply to the motor segment (i.e. circuit for motor such as 316 to the motor 65) and not the display segment when the segmented control circuit (i.e. circuit coupled to the processor) is in the high-power state (i.e. during constant speed the operates the motor and figure 17 show the battery 299 is provided directly to the motor segment 320, 316 when switch 322 is turn on. Therefore, the power source is only supplied to the motor segment not the display segment).
 but does not specifically disclose wherein the segmented control circuit is operable in a plurality of states, and wherein the plurality of states comprises: a low-power state, wherein the power source supplies power to the processor segment and not the motor segment when the segmented control circuit is in the low-power state; wherein the segmented control circuit is in said low-power state when said motor is not being actuated.
Cabiri et al. disclose a system (i.e. figures 4-9) comprising the segmented control circuit is operable in a plurality of states (i.e. normal and sleep mode), and wherein the plurality of states comprises: 
a low-power state (i.e. lower power sleep mode), wherein the power source (i.e. 426, 440, 439) supplies power to the processor segment (i.e. controller 432) and not the motor segment (i.e. motor 438) when the segmented control circuit (i.e. control circuit of figure 4) is in the low-power state (i.e. lower power sleep mode) (i.e. ¶ 96); and wherein the segmented control circuit is in said low-power state (i.e. lower power sleep mode) when said motor is not being actuated (i.e. motor 438 is not running) (i.e. ¶ 96).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the system as disclose by Cabiri et al. to have a minimal voltage may be maintained in the integrated circuit by temporarily cutting off current to the inertial device to supply surges of voltage to the controller. Optionally voltage may be smoothed between said surges for example by adding capacitance and/or a current restrictor.
Regarding claim 22: Yates et al. disclose a surgical instrument (i.e. figures 1-2 and 16-17), comprising: 
a power source (i.e. 299); 
an end effector (i.e. 12) configured to perform at least one end effector function; 
a handle comprising (i.e. handle of 6) a processor (i.e. figures 15-16: processors 366 and/or processor for device 10) and a display (i.e. figures 57-58: 550), wherein the processor (i.e. figures 15-16: processors 366 and/or processor for device 10) is configured to control at least one handle function; 
a motor (i.e. 65) configured to generate rotary motions, wherein said end effector is operably responsive to said motor (i.e. 65), and wherein said power source (i.e. 65) is configured to supply power to said motor (i.e. 65) and said processor (i.e. see figure 16); and 
a segmented control circuit (i.e. circuit for controlling device 10), comprising: 
a motor segment (i.e. motor controller ¶ 55-57) configured to control the operation of the motor (i.e. 65); 
a display segment (i.e. segment operas the display) configured to control the display (i.e. figures 57-58: 550)
a processor segment (i.e. 362) configured to control the processor (i.e. 366); and 
a boost converter (i.e. figure 17: capacitor 328 of boost converter) coupled to the power source (i.e. 299), 
wherein the boost converter (i.e. figure 17: capacitor 328 of boost converter) is configured to provide additional voltage to the motor segment (i.e. motor controller ¶ 55-57 and 80, 86), 
a high-power state (i.e. during constant speed that operates the motor), wherein the boost converter (i.e. figure 17: capacitor 328 of boost converter)  provides the additional voltage to the motor segment (i.e. circuit for motor such as 316 to the motor 65; or figure 16 battery pack 299 provide power to 362) when the motor is activated to perform the at least one end effector function when the segmented control circuit (i.e. control circuit of the power handle) is in the high-power state (i.e. during constant speed that operates the motor) (i.e. ¶ 82-86).
wherein power is supply from the power source (i.e. figure 17: battery 299) is supply to the motor segment (i.e. circuit for motor such as 316 to the motor 65) and not the display segment when the segmented control circuit (i.e. circuit coupled to the processor) is in the high-power state(i.e. during constant speed the operates the motor and figure 17 show the battery 299 is provided directly to the motor segment 320, 316 when switch 322 is turn on. Therefore, the power source is only supplied to the motor segment not the display segment).
 but does not specifically disclose wherein the segmented control circuit is operable in a plurality of states, and wherein the plurality of states comprises: a low-power state, wherein the power source supplies power to the processor segment and not the motor segment when the segmented control circuit is in the low-power state; wherein the segmented control circuit is in said low-power state when said motor is not active.
Cabiri et al. disclose a system (i.e. figures 4-9) comprising the segmented control circuit is operable in a plurality of states (i.e. normal and sleep mode), and wherein the plurality of states comprises: 
a low-power state (i.e. lower power sleep mode), wherein the power source (i.e. 426, 440, 439) supplies power to the processor segment (i.e. controller 432) and not the motor segment (i.e. motor 438) when the segmented control circuit (i.e. control circuit of figure 4) is in the low-power state (i.e. lower power sleep mode) (i.e. ¶ 96); and wherein the segmented control circuit is in said low-power state (i.e. lower power sleep mode) when said motor is not active (i.e. motor 438 is not running) (i.e. ¶ 96).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Yates et al.’s invention with the system as disclose by Cabiri et al. to have a minimal voltage may be maintained in the integrated circuit by temporarily cutting off current to the inertial device to supply surges of voltage to the controller. Optionally voltage may be smoothed between said surges for example by adding capacitance and/or a current restrictor.
Response to Arguments
11.	Applicant's arguments filed 8/4/22 have been fully considered but they are not persuasive.
Regarding to claim Rejection - 35 U.S.C. §112(a) and §112(b), Applicant argues that: 
“Para. [0074] of the Subject Application, states in part, “Sleep mode may comprise a low-power mode in which one or more of the circuit seqments 1102a-1102g are deactivated or placed in a low-power state. For example, in one embodiment, the accelerometer 1122 remains active in sleep mode and the safety processor 1104 is placed into a low-power mode in which the safety processor 1104 monitors the accelerometer 1122, but otherwise does not perform any functions. The remaining circuit seqments 1102b-1102q are powered off. “ (emphasis added). In this example, the processor segment 1102a is placed in the low-power state and the remaining circuit segments 1102b-1102g are powered off. Segments 1102b-1102g include a motor segment 1102g. As such, the Subject Application clearly discloses a sleep mode (i.e., a low-power state) where a processor segment 1102a is in a low-power state and the motor segment 1102g is powered off.”
Claim 10 recites, in part, power from the power assembly is supplied to the display seqment and not the motor seqment when the seqmented control circuit is in the low-power state (emphasis added). As discussed above, Para. [0074] of the Subject Application provides one explicit example in which one circuit segment 1102a (i.e., the safety processor) is placed in a low-power state and the remaining segments 1102b- 1102g are deactivated. However, this should not be construed as the only example disclosed by the Subject Application. The Applicant contends that a person having ordinary skill in the art would understand that in a low-power state (i.e., sleep mode) any one of the segments 1102a-1102g can be placed in a low-power state and the remaining segments can be deactivated. It is not practical for the Applicant to provide verbatim support for every possible combination of the seven segments 1102a-1102g with one another as such verbatim support would unnecessarily lengthen the specification. As such, the Subject Application clearly discloses a low-power state where power is supplied to a display segment 1102d and all other segments, including the motor segment 1102g, are deactivated.
Further to the above, Claim 10 recites, in part, power from the power assembly is supplied to the motor seqment and not the display seqment when the segmented control circuit is in the hiqh-power state (emphasis added). Paragraphs [0076] and [0077] of the Subject Application, reproduced below, describe the transition of a segmented circuit 1100 from an operational mode to a sleep mode. Para. [0076] provides that in the second stage, the display seqment 1102d is turned off. However, at this stage, power is still being supplied to the motor seqment 1102g because the circuit is still in an operational mode. The circuit 1100 enters sleep mode at the fourth stage where all of the circuit segments except the accelerometer 1122 and the safety processor 1104 are deactivated. As such, the Subject Application clearly discloses power can be supplied to a motor segment and not a display segment when the segmented control circuit is in a high-power state (e.g., an operational mode). Moreover, the Subject Application clearly discloses a sleep mode where power is being supplied to a processor”

Applicant’s paragraphs [0076] and [0077] reproduce below: 


[0076] In some embodiments, all circuit segments except the accelerometer 1122, or other designated sensors and/or switches, and the safety processor 1104 are deactivated when in sleep mode. The safety processor 1104 monitors the accelerometer 1122, or other designated sensors and/or switches. When the accelerometer 1122 indicates movement of the surgical instrument 2000, the safety processor 1104 initiates a transition from sleep mode to operational mode. In operational mode, all of the circuit segments 1102a-1102h are fully energized and the surgical instrument 2000 is ready for use. In some embodiments, the safety processor 1104 transitions the segmented circuit 1100 to the operational mode by providing a signal to the primary processor 1106 to transition the primary processor 1106 from sleep mode to a full power mode. The primary processor 1106, then transitions each of the remaining circuit segments 1102d-1102h to operational mode.

[0077] The transition to and/or from sleep mode may comprise a plurality of stages. For example, in one embodiment, the segmented circuit 1100 transitions from the operational mode to the sleep mode in four stages. The first stage is initiated after the accelerometer 1122 has not detected movement of the surgical instrument for a first predetermined time period. After the first predetermined time period the segmented circuit 1100 dims a backlight of the display segment 1102d. When no movement is detected within a second predetermined period, the safety processor 1104 transitions to a second stage, in which the backlight of the display segment 1102d is turned off. When no movement is detected within a third predetermined time period, the safety processor 1104 transitions to a third stage, in which the polling rate of the accelerometer 1122 is reduced. When no movement is detected within a fourth predetermined time period, the display segment 1102d is deactivated and the segmented circuit 1100 enters sleep mode. In sleep mode, all of the circuit segments except the accelerometer 1122 and the safety processor 1104 are deactivated. The safety processor 1104 enters a low-power mode in which the safety processor 1104 only polls the accelerometer 1122. The safety processor 1104 monitors the accelerometer 1122 until the accelerometer 1122 detects movement, at which point the safety processor 1104 transitions the segmented circuit 1100 from sleep mode to the operational mode.

The Examiner disagrees, because Applicant does not disclose that “in operation mode” and the transition “second stage” are in high-power state. High-power state operates during the normal operation mode. Since Applicant’s paragraph [0076] stated that “in operational mode, all of the circuit segments 1102a-1102h are fully energized and the surgical instrument 2000 is ready for use.” The second stage is one of the transition stages and it is not in a “normal operation mode”. Applicant does not disclose that in the second stage, where power from the power assembly is supplied to the motor segment in the high-power state. Therefore, Applicant fails to disclose in the speciation as original filed to indicate possession of “wherein power from the power assembly is supplied to the motor segment and not the display segment when the segmented control circuit is in the high-power state”.
Furthermore, Applicant’s paragraph [0074] stated that “Sleep mode may comprise a low-power mode in which one or more of the circuit segments 1102a-1102g are deactivate or placed in a low power state.” This does not specifically disclose “wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state”. In addition, Applicant’s paragraph [0077] clearly stated that “In sleep mode, all of the circuit segments except the accelerometer 1122 and the safety processor 1104 are deactivated. 
Therefore, Applicant fails to disclose in the speciation as original filed to indicate possession of “wherein power from the power assembly is supplied to the display segment and not the motor segment when the segmented control circuit is in the low-power state”.
Regarding to claim 21, Applicant argues that “Claim 21 recites, in part, a low-power state, wherein the power source supplies power to the processor seqment and not the motor seqment when the segmented control circuit is in the low-power state, and wherein the segmented control circuit is in said low-power state when said motor is not being actuated (emphasis added). 
The Office Action relies on Para. [0096] of Cabiri '724 to supply the low-power state of Claim 21. Para. [0096] of Cabiri '724 states, in part, "For example, in sleep mode the controller 432 may continue running from the battery output which may be greater than 3.0V while motor 438 is not be running". However, a motor that is "not running" and not supplying power to a motor and/or a motor segment are not the same thing. A motor that is not running can still be supplied with power from a power source. In other words, the power supply may not be utilized by the motor until the motor is turned on, however, power is still being drawn by the motor. The present invention solves this problem by not supplying power to the motor segment in the low-power state. As such, the Applicant contends Cabiri '724 fails to supply the low-power state of the segmented circuit of Claim 21 as the Examiner suggests. Similar logic applies to amended Claim 22 with the same or similar force.”

The Examiner disagrees, because Cabiri’s paragraph [0096] discloses as follow:
[0096] Alternatively or additionally, a boost regulator may be used to maintain controller input voltage greater than the voltage of the power source. Boost regulators may be inefficient and/or expensive in comparison to some embodiments of current redistribution. For example, in sleep mode the controller 432 may continue running from the battery output which may be greater than 3.0V while motor 438 is not be running. Under such conditions, a boost regulator inefficiently continues to draw power. In contrast, in some embodiments of a current distribution system, the distribution of the motor input may not be active during sleep mode. Optionally, under those conditions, the distribution system may not significantly increase the energy consumption of controller 432. In some embodiments (for example see FIG. 9), current redistribution (for example, using motor driver 442 to create cut off power to motor 438 thereby creating voltage spikes and using energy reservoir 939 to preserve a threshold voltage to controller 432) may be used for slow delivery rates (where, for example, energy consumption of the controller during sleep mode is important) and a boost regulator (for example regulator 940) may be used for high delivery rates (where, for example the sleep time is short and the inefficiency of having a boost regulator on the controller circuit may not be critical).

According to the above paragraph [0096], Cabiri discloses during the sleep mode the motor is being cut off from the power source. Therefore, Cabiri discloses “a low-power state, wherein the power source supplies power to the processor segment and not the motor segment when the segmented control circuit is in the low-power state, and wherein the segmented control circuit is in said low-power state when said motor is not being actuated” (similarly applied to amended claims 22).
	Regarding to claim 10, Applicant argues that “Claim 10 recites, in part, a segmented control circuit comprising a first voltage regulator coupled to the capacitor, wherein the first voltage regulator is configured to provide a first operation voltage to the display segment to place the segmented control circuit in a low-power state when the motor is not being actuated. 
  	The Office Action at Page 8 relies on voltage from boost regulator 940 and indicator 450 of Nagashima '237 to supply the first voltage regulator and display segment of Claim 10, respectively. This cannot be the case. FIG. 9 of Nagashima '237, reproduced below, illustrates a boost regulator 940 which is part of a segmented circuit having a motor segment 941 a and a CPU segment 941 B. However, indicator 450 is not illustrated in FIG. 9 of Nagashima '237. As such, how can the boost converter 940 provide a first operation voltage to indicator 450 if indicator 450 is not present in the circuit of FIG. 9? For at least this reason, indicator 450 cannot supply the display segment of Claim 10. The Applicant contends the applied references, either alone or in combination, fail to supply all elements of Claim 10, as arranged in the Claim. The Applicant respectfully requests withdrawal of the 35 U.S.C. §103 rejection of Claim 10.”

	The Examiner disagrees, because on page 8 of the Office Action, the Examiner relied on figures 4-9 of Cabiri to disclosed “a first voltage regulator (i.e. 940) coupled to the capacitor (i.e. 939), wherein the first voltage regulator (i.e. 940) is configured to provide a first operation voltage (i.e. voltage from 940) to the display segment (i.e. indicator 450)”. Cabiri’s figure 9 is a further detail of figure 4 that includes a boost regulator 940 (see ¶ 53). Furthermore, figures 4 and 9 show a battery provide to an energy reservoir (figures 4 and 9: 426, 439) that supply power to a controller (figures 4 and 9: 432) that in communicate with a user indicator 450 illustrated in figure 4. Therefore, Cabiri’s figures 4 and 9 disclose “a first voltage regulator (i.e. 940) coupled to the capacitor (i.e. 939), wherein the first voltage regulator (i.e. 940) is configured to provide a first operation voltage (i.e. voltage from 940) to the display segment (i.e. indicator 450)”. 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nguyen Tran/
Primary Examiner, Art Unit 2838